723 S.W.2d 668 (1987)
Ex parte Roy Clifton STRICKLAND, Relator.
No. C-6106.
Supreme Court of Texas.
February 11, 1987.
*669 Samuel L. Walsh, The Woodlands, for relator.
Jimmy James (Law Offices of Jimmy James), Houston, for respondent.
PER CURIAM.
This is a child support habeas corpus proceeding. Roy Clifton Strickland was found in contempt for failure to pay court-ordered child support, and incarcerated without either a written judgment of contempt or a written order of commitment. Due process requires both a written judgment of contempt and a written order of commitment in order to punish a person for constructive contempt of court. Ex parte Barnett, 600 S.W.2d 252, 256 (Tex. 1980); Ex parte Puckitt, 159 Tex. 438, 322 S.W.2d 597 (1959); see also Ex parte Hardin, 161 Tex. 567, 334 S.W.2d 152 (1961). Both requisites are missing in this proceeding. Because Strickland's adjudication of contempt and incarceration is contrary to our holdings in the above cases, we grant the writ without hearing oral argument. See Ex parte Davila, 718 S.W.2d 281 (Tex. 1986). In view of this conclusion, we need not address Strickland's other grounds.
Relator is ordered discharged.